 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
EXECUTIVE SEVERANCE AGREEMENT
 
This Executive Severance Agreement (“Agreement”), including the attached Exhibit
“A,” which is incorporated herein by reference and made an integral part of this
Agreement, is entered into between U.S. Concrete, Inc., a Delaware corporation
(the “Company”), and William Matthew Brown (“Executive”) made as of August 8,
2012 and effective as of August 22, 2012 (the “Effective Date”). In
consideration of the mutual agreements, provisions and covenants contained
herein, and intending to be legally bound hereby, the Company and Executive
agree as follows:
 
1. Termination
 
1.1 Termination By the Company.  The Company may terminate Executive’s
employment for any of the following reasons:
 
a. Termination for Cause.  For “Cause” upon the determination by a majority of
the Company’s Board of Directors that “Cause” exists to terminate Executive’s
employment.  “Cause” means (i) Executive’s gross negligence, willful misconduct,
or willful neglect in the performance of the material duties and services of
Executive to the Company in his current Position (as set forth on Exhibit “A” or
any Position to which Executive has been promoted (provided Executive has
accepted such promotion)); (ii) Executive’s final conviction of a felony by a
trial court, or Executive’s entry of a plea of nolo contendere to a felony
charge; (iii) any criminal indictment of Executive relating to an event or
occurrence for which Executive was directly responsible which, in the business
judgment of a majority of the Company’s Board of Directors, exposes the Company
to ridicule, shame or business or financial risk; or (iv) a material breach by
Executive of any material provision of this Agreement.  If the Company
terminates Executive’s employment for Cause, Executive shall be entitled only to
Executive’s (a) pro rata Monthly Base Salary (as defined in Exhibit “A”) through
the date of such termination, and (b) unused vacation days earned for the year
prior to the year in which Executive’s termination occurs, plus pro rata
vacation days earned for the year in which Executive’s termination occurs
(collectively, the “Accrued Payments”).  All future compensation and benefits,
other than benefits to which Executive is entitled under the terms of the
Company’s compensation and/or benefit plans or applicable law, shall cease as of
the date of such termination.  In the case of a termination for Cause under
subpart (i) above, (a) all stock options previously granted by the Company to
Executive that are vested on the date of termination for Cause shall,
notwithstanding any contrary provision of any applicable plan or agreement
covering any such stock option awards, remain outstanding and continue to be
exercisable for a period of 30 days following the date of termination for Cause
(or, if earlier, the expiration of their term), (b) all stock options previously
granted by the Company to Executive that are not vested on the date of
termination for Cause shall terminate immediately and (c) all restricted stock,
restricted stock units and other awards that have not vested prior to the date
of termination for Cause shall be cancelled immediately.  In the case of a
termination for Cause under subparts (ii), (iii) or (iv) above, (y) all stock
options previously granted by the Company to Executive (whether or not vested)
shall terminate immediately and (z) all restricted stock, restricted stock units
and other awards that have not vested prior to the date of termination for Cause
shall be cancelled immediately.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
b. Involuntary Termination.  Without Cause at the Company’s option at any time,
with or without notice and for any reason whatsoever, other than death,
Disability or for Cause, in the sole discretion of the Company (“Involuntary
Termination”).  Upon an Involuntary Termination, Executive shall receive all of
the following severance benefits (provided, however, that, in the event of an
Involuntary Termination in circumstances in which the provisions of Section 1.3
would be applicable, the provisions of Section 1.3 will instead apply):
 
(i) a lump sum payment in cash (in accordance with Section 4.11) equal to the
Monthly Base Salary in effect on the date of Involuntary Termination multiplied
by 12;
 
(ii) a lump-sum payment in cash (in accordance with Section 4.11) equal to the
amount of (a) Executive’s target bonus for the bonus year in which Executive’s
Involuntary Termination occurs, prorated based on the number of days in the
bonus year that have elapsed prior to the date of Involuntary Termination, and
(b) Executive’s Accrued Payments.
 
(iii) provided that Executive is eligible for and timely elects to receive group
medical continuation coverage under COBRA, the Company will pay 100% of
applicable medical continuation premiums for the benefit of Executive (and his
covered dependents as of the date of his termination, if any) under Executive’s
then-current plan election for 18 months after termination, with such coverage
to be provided under the closest comparable plan as offered by the Company from
time to time; and
 
(iv) fifty percent (50%) of all stock options, restricted stock awards,
restricted stock units and similar equity awards granted to Executive by the
Company prior to the date of termination (collectively, the “Outstanding Equity
Awards”) that would otherwise have vested during the twelve month period
following the date of Involuntary Termination if such termination had not
occurred shall immediately vest and become exercisable on the date of
termination.
 
(v) The remaining portion of all Outstanding Equity Awards, if any, which is
unvested on the date of Involuntary Termination shall be forfeited and canceled
in its entirety upon the date of Involuntary Termination.
 
(vi) Each Outstanding Equity Award which is or becomes vested and exercisable on
the date of Involuntary Termination shall remain outstanding and exercisable
until the earlier of (a) the expiration of the twelve month period which
commences on the date of Involuntary Termination and (b) the expiration date of
the original term of the Outstanding Equity Award.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
c. Death/Disability.  Upon Executive’s (i) death, or (ii) Disability.  For
purposes of this Agreement, “Disability” means if Executive becomes physically
or mentally incapacitated and is therefore unable for a period of one hundred
twenty (120) consecutive days or one-hundred eighty (180) days during any one
(1) year period to perform his duties with substantially the same level of
quality as immediately prior to such incapacity.  Upon termination of employment
due to such death or Disability, Executive or Executive’s heirs shall be
entitled to receive all severance benefits described in Section 1.1.b. as if
Executive’s employment ended due to an Involuntary Termination by the Company as
of the date of death or Disability.  Additionally, each Outstanding Equity Award
which is (i) vested and exercisable on the date of termination due to death or
Disability shall remain outstanding and exercisable until the earlier of (a) the
expiration of the twelve month period which commences on the date of such
termination and (b) the expiration date of the original term of the Outstanding
Equity Award, and (ii) unvested on the date of termination due to death or
Disability shall be forfeited and canceled in its entirety upon the date of such
termination.
 
1.2 Termination By Executive. Executive may terminate Executive’s employment for
any of the following reasons:
 
a. Termination for Good Cause.  For “Good Cause”, which shall mean the
occurrence of any of the following events, without Executive’s consent: (i) a
material diminution in Executive’s then current Monthly Base Salary, (ii) a
material change in the location of Executive’s principal place of employment by
the Company from the “Location” set out on Exhibit “A,” (iii) any material
diminution in Executive’s Position from that set out on Exhibit “A” or any title
or Position to which Executive has been promoted, (iv) any material diminution
of Executive’s authority, duties, or responsibilities from those commensurate
and consistent with the character, status and dignity appropriate to Executive’s
Position or any title or Position to which Executive has been promoted
(provided, however, that if at any time Executive ceases to have such duties and
responsibilities as are commensurate and consistent with his Position that are
associated with a publicly traded company because the Company ceases to have any
securities registered under Section 12 of the Securities Exchange Act of 1934,
as amended, or ceases to be required to file reports under Section 15(d) of the
Securities Exchange Act of 1934, as amended, then Executive’s authority, duties
and responsibilities will not be deemed to have been materially diminished
solely due to the cessation of such publicly-traded company duties and
responsibilities), or (v) any material breach by the Company of any material
provision of this Agreement, which in the case of any of (i) through (v) above
remains uncorrected by the Company for 30 days following Executive’s written
notice to the Company of Good Cause.  Executive must provide such written notice
to the Company of Good Cause within 60 days of the initial existence of such
specified event alleged to constitute Good Cause.  Executive shall not be
entitled to terminate his employment for Good Cause with respect to specified
events unless Executive tenders resignation for Good Cause within 30 days of the
Company’s failure to cure. Upon Executive’s termination of employment for Good
Cause, Executive shall receive all severance benefits and equity treatment
described in Section 1.1.b. as if Executive’s employment ended due to an
Involuntary Termination by the Company (provided, however, that, in the event of
a termination for Good Cause in circumstances in which the provisions of Section
1.3 would be applicable, the provisions of Section 1.3 will instead apply).
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
b. Voluntary Termination.  For any other reason whatsoever, in Executive’s sole
discretion, upon thirty (30) days advance written notice to the Company.  Upon
such voluntary termination by Executive for any reason other than Good Cause (a
“Voluntary Termination”), all of Executive’s future compensation and benefits,
other than benefits to which Executive is entitled under the terms of the
Company’s compensation and/or benefit plans or applicable law, shall cease as of
the date of Voluntary Termination, and Executive shall be entitled only to the
Accrued Payments.  In the case of a Voluntary Termination, (i) all stock options
previously granted by the Company to Executive that are vested on the date of
Voluntary Termination will remain outstanding and continue to be exercisable by
Executive until 90 days after the date of Voluntary Termination (or, if earlier,
the expiration of their term), and (ii) all Outstanding Equity Awards that have
not vested prior to the date of Voluntary Termination shall be cancelled
immediately.
 
1.3 Termination Following Change In Control.  In the event a Change in Control
(as defined herein) occurs and within one year after the date of the Change in
Control either (a) Executive terminates his employment for Good Cause or (b) the
Company or any successor (whether direct or indirect and whether by purchase,
merger, consolidation, share exchange or otherwise) to substantially all of the
business, properties and/or assets of the Company makes an Involuntary
Termination of Executive’s employment, then in either case the Company or its
successor shall be required to provide Executive, and Executive shall receive,
all of the following Change in Control benefits:
 
(i) a lump sum payment in cash equal to (a) the sum of (I) Executive’s Monthly
Base Salary in effect on the termination date multiplied by 12, and (II) the
amount of Executive’s full target bonus for the bonus year in which termination
occurs, multiplied by (b) the Change in Control Multiplier described on Exhibit
“A”, payable on the termination date (subject to Section 4.11);
 
(ii) a lump-sum payment in cash (in accordance with Section 4.11) equal to the
Accrued Payments;
 
(iii) provided that Executive is eligible for and timely elects to receive group
medical continuation coverage under COBRA, the Company will pay 100% of
applicable medical continuation premiums for the benefit of Executive (and his
covered dependents as of the date of his termination, if any) under Executive’s
then-current plan election for 18 months after termination, with such coverage
to be provided under the closest comparable plan as offered by the Company from
time to time; and
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
(iv) all stock options, restricted stock awards, restricted stock units and
similar awards granted to Executive by the Company prior to the termination date
shall be treated in accordance with Section 3.2.
 
1.4 Offset.  In all cases, the compensation and benefits payable to Executive
under this Agreement upon termination of Executive’s employment shall be offset
by any undisputed amounts that Executive then owes to the
Company.  Notwithstanding the foregoing, an offset may apply to compensation or
benefits under this Agreement only at the time when the compensation or benefits
otherwise would have been paid under this Agreement.
 
1.5 One Recovery.  In the event of termination of Executive’s employment,
Executive shall be entitled, if at all, to only one set of severance benefits or
Change in Control benefits, as applicable, provided in this Agreement.
 
1.6 Certain Obligations Continue.  Upon termination of Executive’s employment,
all rights and obligations of Executive and the Company or its successor under
this Agreement shall cease as of the effective date of termination except that
(i) Executive’s obligations under Article 2 and Sections 4.1 and 4.4 of this
Agreement and the Company’s or its successor’s obligations under Article 3 and
Sections 1.1, 1.2, 1.3, 2.6, 4.1 and 4.4 and the Company’s or its successor’s
obligations to provide any severance benefits or Change in Control benefits to
Executive shall survive such termination in accordance with their terms, and
(ii) Executive shall be entitled to receive all compensation (including bonus)
earned and benefits and reimbursements due through the effective date of
termination as provided herein.
 
1.7 Notice of Termination.  Any termination of Executive’s employment shall be
communicated by Notice of Termination to the non-terminating party, given in
accordance with this Agreement.  For purposes of this Agreement, “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated, and (iii) specifies the
termination date, if such date is other than the date of receipt of such notice.
 
2. Confidential Information; Post-Employment Obligations
 
2.1 Company Property.  All written materials, records, data, and other documents
prepared by Executive during Executive’s employment by the Company are Company
property.  All information, ideas, concepts, improvements, discoveries, and
inventions that are conceived, made, developed, or acquired by Executive
individually or in conjunction with others during Executive’s employment
(whether during business hours and whether on the Company’s premises or
otherwise) which relate to the Company’s business, products, or services are the
Company’s sole and exclusive property.  All memoranda, notes, records, files,
correspondence, drawings, manuals, models, specifications, computer programs,
maps, and all other documents, data, or materials of any type embodying such
information, ideas, concepts, improvements, discoveries, and inventions are the
Company’s property.  At the termination of Executive’s employment with the
Company for any reason, Executive shall return all of the Company’s documents,
data, or other Company property, including all copies, to the Company.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
2.2 Confidential Information; Non-Disclosure.
 
a. Executive acknowledges that the business of the Company and its Affiliates is
highly competitive and that the Company will provide Executive with access to
Confidential Information relating to the business of the Company and its
Affiliates.  “Confidential Information” means and includes the Company’s and its
Affiliates’ confidential and/or proprietary information and/or trade secrets
that have been developed or used and/or are reasonably planned to be developed
and that cannot be obtained readily by third parties from outside
sources.  Confidential Information includes, by way of example and without
limitation, the following: information regarding customers, employees,
contractors, and the industry not generally known to the public; strategies,
methods, books, records, and documents; technical information concerning
products, equipment, services, and processes, particularly mixing techniques,
mix designs or chemical analyses of concrete products; procurement procedures
and pricing techniques; the names of and other information concerning customers,
investors, and business affiliates (such as contact name, service provided,
pricing for that customer, type and amount of services used, credit and
financial data, and/or other information relating to the Company’s relationship
with that customer); pricing strategies and price curves; positions; plans and
strategies for expansion or acquisitions; budgets; customer lists; research;
financial and sales data; trading methodologies and terms; evaluations,
opinions, and interpretations of information and data; marketing and
merchandising techniques; prospective customers’ names and marks; grids and
maps; electronic databases; models; specifications; computer programs; internal
business records; contracts benefiting or obligating the Company or its
Affiliates; bids or proposals submitted to any third party; technologies and
methods; training methods and training processes; organizational structure;
personnel information, including salaries of personnel; payment amounts or rates
paid to consultants or other service providers; and other such confidential or
proprietary information.  Executive acknowledges that this Confidential
Information constitutes a valuable, special, and unique asset used by the
Company and its Affiliates in its businesses to obtain a competitive advantage
over its competitors.  Executive further acknowledges that protection of such
Confidential Information against unauthorized disclosure and use is of critical
importance to the Company in maintaining its competitive position.  Executive
also will have access to, or knowledge of, Confidential Information of third
parties, such as actual and potential customers, suppliers, partners, joint
venturers, investors, financing sources and the like, of the Company.  The
Company also agrees to provide Executive with access to Confidential Information
and specialized training regarding the Company’s and its Affiliates’
methodologies and business strategies, which will enable Executive to perform
his job at the Company.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
b. Executive agrees that Executive will not, at any time during or after
Executive’s employment with the Company, make any disclosure of any Confidential
Information or specialized training of the Company, or make any use thereof
without the express advance written consent of the Company, except in carrying
out his employment responsibilities hereunder.  Executive also agrees to
preserve and protect the confidentiality of third party Confidential Information
to the same extent, and on the same basis, as the Company’s Confidential
Information.  Nothing in this Section 2.2 is intended to prohibit Executive from
complying with any court order, lawful subpoena or governmental request for
information, provided that Executive notifies the Company promptly upon the
receipt of any such order, subpoena or request and before the date of required
compliance.
 
2.3 Non-Competition Obligations.  The Company agrees to and shall provide
Executive with immediate access to Confidential Information.  Ancillary to the
rights and severance benefits provided to Executive, the Company’s provision of
Confidential Information and specialized training to Executive, and Executive’s
agreement not to disclose Confidential Information, and in order to protect the
Confidential Information described above, the Company and Executive agree to the
following non-competition provisions.  Executive agrees that during Executive’s
employment with the Company and for the “Period of Post-Employment
Non-Competition Obligations” set forth in Exhibit “A,” Executive will not,
directly or indirectly, for Executive or for any other person or entity, in the
“Geographic Region of Responsibility” described on Exhibit “A” (or, if
Executive’s Geographic Region of Responsibility has changed, in any and all
geographic regions in which Executive has devoted substantial attention at such
location to the material business interest of the Company and its Affiliates
during the 12-month period immediately preceding Executive’s termination of
employment), engage in, assist, or have any active interest or involvement,
whether as an employee, agent, consultant, creditor, advisor, officer, director,
stockholder (excluding holdings of 2% or less of the stock of a public company),
partner, proprietor, or any type of principal whatsoever in any person, firm,
business or other entity that generates more than 10% of its annual revenue from
the sale of any concrete-related products and services that the Company or its
Affiliates offers, then has plans to offer, or has offered in the preceding
12-month period, including, but not limited to, ready-mixed concrete, pre-cast
concrete or related building materials or services such as proportioned mix
design services, concrete mold engineering or design services, rebar, mesh,
color additives, curing compounds, grouts, wooden forms, or similar products or
services, whether at wholesale or retail (a “Competing Business”).  Executive
understands that the foregoing restrictions may limit Executive’s ability to
engage in certain businesses in the geographic region and during the period
provided for above, but acknowledges that these restrictions are necessary to
protect the Confidential Information the Company has provided to Executive.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
2.4 Non-Solicitation of Customers.  During Executive’s employment with the
Company and for the Period of Post-Employment Non-Competition Obligations,
Executive will not call on, service, or solicit Competing Business from clients
or customers of the Company or its affiliated entities whom that Executive,
within the previous 24 months, (i) provided services to, worked with, solicited
or had or made contact with, or (ii) had access to information and files
concerning.
 
2.5 Non-Solicitation of Employees.  During Executive’s employment with the
Company, and for the Period of Post-Employment Non-Competition Obligations,
Executive will not, either directly or indirectly, call on, solicit, or induce
any other employee or officer of the Company or its affiliated entities whom
Executive had contact with, knowledge of, or association with in the course of
employment with the Company to terminate his employment, and will not assist any
other person or entity in such a solicitation.
 
2.6 Early Resolution Conference/Arbitration.  The parties are entering into this
Agreement with the express understanding that this Agreement is clear and fully
enforceable as written.  If Executive ever decides to contend that any
restriction on activities imposed by Article 2 of this Agreement is no longer
enforceable as written or does not apply to an activity in which Executive
intends to engage, Executive first will notify the Company’s President and its
Secretary in writing and meet with a Company representative at least 14 days
before engaging in any activity that foreseeably could fall within the
questioned restriction to discuss resolution of such claims (an “Early
Resolution Conference”).  Should the parties not be able to resolve disputes at
the Early Resolution Conference, the parties agree to use confidential, binding
arbitration to resolve the disputes.  The arbitration shall be conducted in
Houston, Texas, in accordance with the then-current employment arbitration rules
of the American Arbitration Association, before an arbitrator licensed to
practice law in Texas.  Each party shall bear its own costs and expenses
(including reasonable attorneys’ fees and expenses) incurred in connection with
any dispute and/or arbitration arising out of or relating to this Agreement;
provided, however, that the parties agree that the arbitrator, in the
arbitrator’s discretion, may award a prevailing party, a reasonable attorney’s
fee, including arbitration expenses and costs.  Either party may seek a
temporary restraining order, injunction, specific performance, or other
equitable relief regarding the provisions of this Section if the other party
fails to comply with obligations stated herein.  The parties’ agreement to
arbitrate applies only to the matters subject to an Early Resolution Conference.
 
2.7 Warranty and Indemnification.  Executive warrants that Executive is not a
party to any restrictive agreement limiting Executive’s activities in his
employment by the Company.  Executive further warrants that at the time of the
signing of this Agreement, Executive knows of no written or oral contract or of
any other impediment that would inhibit or prohibit employment with the Company,
and that Executive will not knowingly use any trade secret, confidential
information, or other intellectual property right of any other party in the
performance of Executive’s duties hereunder.  Executive shall hold the Company
harmless from any and all suits and claims arising out of any breach of such
restrictive agreement or contracts.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
2.8 Modification.  Executive and the Company agree that if the scope or
enforceability of a restrictive covenant described in this Article 2 is
disputed, the arbitrator or court with competent jurisdiction may modify and
enforce the covenant to the extent that it determines the covenant to be
reasonable.
 
3. Change in Control
 
3.1 Definitions.
 
a. For purposes of this Agreement, a “Change in Control” shall be deemed to have
occurred on the earliest of any of the following dates:
 
(i) the date the Company merges or consolidates with any other person or entity,
and the voting securities of the Company outstanding immediately prior to such
merger or consolidation do not continue to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 50% of the total voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation;
 
(ii) the date the Company sells all or substantially all of its assets to any
other person or entity;
 
(iii) the date the Company is dissolved;
 
(iv) the date any person or entity together with its Affiliates (as defined
herein) becomes, directly or indirectly, the Beneficial Owner (as defined
herein) of voting securities representing more than 50% of the total voting
power of all then outstanding voting securities of the Company; or
 
(v) the date the individuals who constituted the non-employee members of the
Company’s Board of Directors (“Incumbent Board”) as of the Effective Date cease
for any reason to constitute at least a majority of the non-employee members of
the Board, provided that for purposes of this clause (v) any person becoming a
director of the Company whose election or nomination for election by the
Company’s stockholders was approved by a vote of at least 80% of the directors
comprising the Incumbent Board then still in office (or whose election or
nomination was previously so approved) shall be, for purposes of this clause
(v), considered as though such person were a member of the Incumbent Board;
 
provided, however, that notwithstanding anything to the contrary contained in
clauses (i) - (v), a Change in Control shall not be deemed to have occurred in
connection with any bankruptcy or insolvency of the Company, or any transaction
in connection therewith.
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
b. As used in this Agreement, the following terms are defined as follows:
 
(i) “Affiliate” shall mean, with respect to any person or entity, any person or
entity that, directly or indirectly, Controls, is Controlled by, or is under
common Control with such person or entity in question.  For the purposes of the
definition of Affiliate, “Control” (including, with correlative meaning, the
terms “Controlled by” and “under common Control with”) as used with respect to
any person or entity, shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
person or entity whether through the ownership of voting securities or by
contract or otherwise;
 
(ii) “Beneficial Owner” has the meaning ascribed to it pursuant to Rule 13d-3
under the Securities Exchange Act of 1934; and
 
(iii) “Parent” means a corporation, partnership, trust, limited liability
company or other entity that is the ultimate Beneficial Owner of more than 50%
of the Company’s or its successor’s outstanding voting securities.
 
3.2 Vesting of Awards.
 
a. All stock options, restricted stock awards, restricted stock units and
similar equity awards granted to Executive by the Company prior to the date of a
Change in Control shall, notwithstanding any contrary provision of any
applicable plan or agreement covering any such stock options, restricted stock
awards, restricted stock units or similar awards, fully vest and become
exercisable in full upon the consummation of such Change in Control and shall
remain outstanding and in effect in accordance with their terms, and any
restrictions, forfeiture conditions or other conditions or criteria applicable
to any such awards shall lapse immediately upon the consummation of such Change
in Control.  Notwithstanding the foregoing, any such award that is subject to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the Treasury Regulations promulgated thereunder (and such other Treasury or
Internal Revenue Service guidance) as in effect from time to time (“Section
409A”) shall only fully vest and become exercisable in full immediately upon a
“change in ownership or effective control” as defined in Section 409A that also
constitutes a Change in Control as defined in Section 3.1 above.  Subject to
Section 3.2(b) below, Executive may exercise any such stock options or other
exercisable awards at any time before the expiration of their term.
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
b. Notwithstanding anything in Section 3.2(a) to the contrary, in the event of a
Change in Control, the Company may, in its sole discretion, provide for the
cancellation upon the consummation of such Change in Control of all outstanding
stock options, restricted stock awards, restricted stock units and similar
equity awards granted to Executive by the Company prior to the date of such
Change in Control, whether or not vested and exercisable, and a payment in cash,
property, or a combination thereof, will be made to Executive within ten (10)
days after the consummation of the Change in Control in an amount equal to (a)
in the case of stock options and similar appreciation awards, the excess, if
any, of (i) the per share consideration received by a shareholder of the
Company’s capital stock in connection with the Change in Control (the “Change in
Control Price”) over (ii) the exercise price or purchase price per share, if
any, of the underlying award, multiplied by the number of unexercised shares
subject to such equity award, and (b) in the case of restricted stock awards,
restricted stock units and similar full-value equity awards, the Change in
Control Price multiplied by the number of shares subject to such equity
award.  If the Change in Control Price is less than the exercise price or
purchase price of a stock option or similar equity award, such stock option or
similar equity award will be automatically cancelled with no payment therefor.
 
3.3 Section 280G Cutback.  Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment or
distribution by the Company or its successor to or for the benefit of Executive,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise (a “Payment”), would be subject to the excise tax
imposed by Section 4999 of the Code (such excise tax, together with any interest
thereon, any penalties, additions to tax, or additional amounts with respect to
such excise tax, and any interest in respect of such penalties, additions to tax
or additional amounts, being collectively referred herein to as the “Excise
Tax”), then if the aggregate of all Payments that would be subject to the Excise
Tax, reduced by all Federal, state and local taxes applicable thereto, including
the Excise Tax is less than the amount Executive would receive, after all such
applicable taxes, if Executive received Payments equal to an amount which is
$1.00 less than three times the Executive's “base amount”, as defined in and
determined under Section 280G of the Code, then, such Payments shall be reduced
or eliminated to the extent necessary so that the aggregate Payments received by
Executive will not be subject to the Excise Tax.  If a reduction in the Payments
is necessary, reduction shall occur in the following order: first, a reduction
of cash payments not attributable to equity awards which vest in an accelerated
basis; second, a reduction in any other cash amount payable to Executive; third,
the reduction of any employee benefit valued as a “parachute payment” (as
defined in Section 280G of the Code); and fourth, the cancellation of
accelerated vesting of stock awards.  If acceleration of vesting of stock award
compensation is to be reduced, such acceleration of vesting shall be cancelled
in the reverse order of the date of grant of Executive's stock awards.  All
determinations made under this Section 3.3 and the assumptions to be utilized in
arriving at such determinations shall be made by a registered public accounting
firm designated by Executive and reasonably acceptable to the Company (the
“Accounting Firm”).  All fees and expenses of the Accounting Firm shall be borne
solely by the Company or its successor.
 
4. Miscellaneous
 
4.1 Statements About the Company or Executive.  Except as may be required to
comply with a court order, lawful subpoena or governmental request for
information, Executive and the Company shall refrain, both during and after
Executive’s employment, from publishing any oral or written statements about the
other that are disparaging, slanderous, libelous, or defamatory, or that
disclose private or confidential information about their business affairs.
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
4.2 Notices.  Notices and all other communications hereunder shall be in writing
and shall be deemed to have been duly given when personally delivered or when
mailed by United States registered or certified mail.  Notices to the Company
shall be sent to its President and its Secretary at: U.S. Concrete, Inc., 331 N.
Main Street, Euless, Texas 76039.  Notices and communications to Executive shall
be sent to the address Executive most recently provided in writing to the
Company.
 
4.3 No Waiver.  No failure by either party at any time to give notice of any
breach by the other party of, or to require compliance with, any condition or
provision of this Agreement shall be deemed a waiver of any provisions or
conditions of this Agreement.
 
4.4 Mediation.  If a dispute arises out of or relates to Executive’s
termination, other than a dispute regarding Executive’s obligations under
Article 2, and if the dispute cannot be settled through direct discussions, then
the Company and Executive agree to try to settle the dispute in an amicable
manner by confidential mediation before having recourse to any other proceeding
or forum.
 
4.5 Governing Law.  This Agreement shall be deemed to be made in the State of
Delaware, and the validity, interpretation, construction, and performance of
this Agreement in all respects shall be governed by the laws of the State of
Delaware without regard to its principles of conflicts of law.  No provision of
this Agreement or any related document will be construed against or interpreted
to the disadvantage of any party hereto by any court or other governmental or
judicial authority by reason of such party having or being deemed to have
structured or drafted such provision.
 
4.6 Consent to Jurisdiction; Waiver of Jury Trial.
 
a. Except as otherwise specifically provided herein, Executive and the Company
each hereby irrevocably submits to the exclusive jurisdiction of the United
States District Court for the District of Delaware (or, if subject matter
jurisdiction in that court is not available, in any state court located within
Wilmington, Delaware) over any dispute arising out of or relating to this
Agreement.  Except as otherwise specifically provided in this Agreement, the
parties undertake not to commence any suit, action or proceeding arising out of
or relating to this Agreement in a forum other than a forum described in this
Section 4.6; provided, however, that nothing herein shall preclude the Company
or Executive from bringing any suit, action or proceeding in any other court for
the purposes of enforcing the provisions of this Section 4.6 or enforcing any
judgment obtained by the Company.
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
b. The agreement of the parties to the forum described in Section 4.6(a) is
independent of the law that may be applied in any suit, action, or proceeding
and the parties agree to such forum even if such forum may under applicable law
choose to apply non-forum law.  The parties hereby waive, to the fullest extent
permitted by applicable law, any objection which they now or hereafter have to
personal jurisdiction or to the laying of venue of any such suit, action or
proceeding brought in an applicable court described in Section 4.6(a), and the
parties agree that they shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court.  The
parties agree that, to the fullest extent permitted by applicable law, a final
and non-appealable judgment in any suit, action or proceeding brought in any
applicable court described in Section 4.6(a) shall be conclusive and binding
upon the parties and may be enforced in any other jurisdiction.
 
c. The parties hereto irrevocably consent to the service of any and all process
in any suit, action or proceeding arising out of or relating to this Agreement
by the mailing of copies of such process to such party at such party’s address
specified in Section 4.2.
 
d. Each party hereto hereby waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding arising out of or relating to this Agreement.  Each party
hereto (i) certifies that no representative, agent or attorney of any other
party has represented, expressly or otherwise, that such party would not, in the
event of any action, suit or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party hereto has been induced to
enter into this Agreement by, among other things, the mutual waiver and
certifications in this Section 4.6(d).
 
e. Each party shall bear its own costs and expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with any dispute arising
out of or relating to this Agreement.
 
4.7 Assignment.  This Agreement shall be binding upon and inure to the benefit
of and be enforceable by the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns.  The Company may assign this
Agreement to any affiliated entity.  Executive’s rights and obligations under
this Agreement are personal, and they shall not be assigned or transferred
without the Company’s prior written consent otherwise than by will or the laws
of descent and distribution.  The Company will require any successor (direct or
indirect and whether by purchase, merger, consolidation, share exchange or
otherwise) to substantially all of the business, properties and assets of the
Company expressly to assume and agree to perform this Agreement in the same
manner and to the same extent the Company would have been required to perform it
had no succession taken place.
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
4.8 Other Agreements/Entire Agreement.  This Agreement shall supersede any and
all existing oral or written agreements, representations or warranties between
Executive and the Company or any of its Affiliates relating to the terms of
Executive’s termination by the Company or any of its Affiliates.  This Agreement
(including Exhibit “A” attached hereto, which is incorporated herein by
reference and made an integral part of this Agreement) constitutes the entire
agreement of the parties with respect to the subject matters of this
Agreement.  Any modification of this Agreement (including without limitation to
Exhibit “A”) will be effective only if it is in writing and signed by each
party.  Executive is also a party to that certain Indemnification Agreement,
made as of August 8, 2012 and effective as of August 22, 2012, between Executive
and the Company (the “Indemnification Agreement”).  Nothing in this Agreement is
intended to alter or amend the terms or effect of the Indemnification Agreement,
which shall remain in effect in accordance with its terms, notwithstanding the
execution or termination of this Agreement.
 
4.9 Invalidity.  Should any provision(s) in this Agreement be held by a court of
competent jurisdiction to be invalid, void, or unenforceable, the remaining
provisions shall be unaffected and shall continue in full force and effect, and
the invalid, void or unenforceable provision(s) shall be deemed not to be part
of this Agreement.
 
4.10 Withholding.  All payments required to be made to Executive pursuant to
this Agreement shall be subject to the withholding of amounts relating to income
and employment taxes and other customary employee deductions in conformity with
the Company’s payroll policies in effect from time to time.
 
4.11 Time of Payments and Section 409A.
 
a. All amounts payable under Sections 1.1.b, 1.2.a and 1.3 of this Agreement
shall be paid only after Executive’s timely execution, without revocation, of a
waiver and general release of claims in favor of the Company, its subsidiaries
and Affiliates, and their respective predecessors and successors, and all of the
respective current or former directors, officers, employees, shareholders,
partners, members, agents or representatives of any of the foregoing, in a form
satisfactory to the Company.  The Company shall provide the aforementioned
release to Executive within 10 days following the date of Executive’s
termination of employment.  Executive’s execution of the release shall be
considered timely only if the release is executed and returned to the Company by
the deadline specified by the Company, which deadline shall not be earlier than
the 21st day following the date the release is provided to Executive nor later
than the 55th day following the date of termination of Executive’s
employment.  If Executive has timely returned the executed release and the
revocation period has expired, the amounts payable under Sections 1.1.b, 1.2.a
and 1.3 of this Agreement, to the extent payable in a lump sum, shall be paid on
the 65th day following the date of Executive’s termination of employment.
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
b. The parties intend that any amounts payable hereunder that could constitute
“deferred compensation” within the meaning of Section 409A will be compliant
with Section 409A, and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance therewith.  With respect to
the time of payments of any amounts under this Agreement that are “deferred
compensation” subject to Section 409A, references in this Agreement to
“termination of employment” (and substantially similar phrases) shall mean
“separation from service” within the meaning of Section 409A.  For purposes of
Section 409A, each of the payments that may be made under this Agreement are
designated as separate payments for purposes of Treasury Regulations Section
1.409A-1(b)(4)(i)(F), 1.409A-1(b)(9)(iii) and 1.409A-1(b)(9)(v)(B).
 
c. Notwithstanding anything in this Agreement to the contrary, if Executive is
deemed to be a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) and Executive is not “disabled” within the meaning of Section
409A(a)(2)(C), no payments hereunder to be made in connection with a separation
from service” that are “deferred compensation” subject to Section 409A shall be
made to Executive prior to the date that is six (6) months after the date
of  Executive’s “separation from service” (as defined in Section 409A) or, if
earlier, Executive’s date of death.  This Section 4.11 shall be applied by
accumulating all payments that otherwise would have been paid within six months
of Executive’s termination and paying such accumulated amounts in a single lump
sum on the earliest date permitted under Section 409A that is also a business
day.  Executive shall be a “specified employee” for the twelve-month period
beginning on April 1 of a year if Executive is a “key employee” as defined in
Section 416(i) of the Code (without regard to Section 416(i)(5)) as of December
31 of the preceding year or using such dates as designated by the Company in
accordance with Section 409A and in a manner that is consistent with respect to
all of the Company’s nonqualified deferred compensation plans, if any.  For
purposes of determining the identity of specified employees, the Company may
establish procedures as it deems appropriate in accordance with Section 409A.
 
d. For the avoidance of doubt, it is intended that any indemnification payment
or expense reimbursement made hereunder shall be exempt from Section 409A.   
Notwithstanding the foregoing, if any indemnification payment or expense
reimbursement made hereunder shall be determined to be “deferred compensation”
within the meaning of Section 409A, then (i) the amount of the indemnification
payment or expense reimbursement during one taxable year shall not affect the
amount of the indemnification payments or expense reimbursement during any other
taxable year, (ii) the indemnification payments or expense reimbursement shall
be made on or before the last day of Executive’s taxable year following the year
in which the expense was incurred, and (iii) the right to indemnification
payments or expense reimbursement hereunder shall not be subject to liquidation
or exchange for another benefit.
 
4.12 Headings.  The Article and Section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
4.13 Counterparts.  This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Company and Executive have executed this Agreement in
multiple originals to be effective on the Effective Date.
 


 
William Matthew Brown (“Executive”)
 
U.S. Concrete, Inc. (the “Company”)
By:  /s/ William Matthew Brown
Date:  August 8, 2012                  
 
By:  /s/ Katherine I. Hargis                         
Printed Name: Katherine I. Hargis             
Title: Vice President and General Counsel
Date:  August 8, 2012                                   
   

 
 
 
17

--------------------------------------------------------------------------------

 
 
 
EXHIBIT “A” TO EXECUTIVE SEVERANCE AGREEMENT BETWEEN
 
THE COMPANY AND WILLIAM MATTHEW BROWN
 
Position:
Senior Vice President and Chief Financial Officer
 
Location:
Euless, Texas
 
Geographic Region of Responsibility:
During Executive’s employment with the Company, within 75 miles of any plant or
other operating facility in which the Company is then engaged in business.  Upon
termination of Executive’s employment with the Company, within 75 miles of any
plant or other operating facility in which the Company was engaged in business
on the date immediately prior to Executive’s termination.
 
Change in Control Multiplier:
2
 
Period of Post-Employment
Non-Competition Obligations:
If Executive’s employment is terminated under Section 1.1 or 1.2, the Period of
Post-Employment Non-Competition Obligations shall be one year from the date of
termination.  If Executive’s employment is terminated under Section 1.3, the
Period of Post-Employment Non-Competition Obligations shall commence on the date
of termination and continue for period of time equal to (a) 12 months multiplied
by (b) the Change in Control Multiplier.
 
Monthly Base Salary:
$23,333 or such higher rate as may be determined by the Company from time to
time
 
Annual Paid Vacation:
Four weeks

 

18

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------